D
                                                                                    COURT OF APPEALS
                                                                                           DIVISJOII II
                                                                                          S' P
                                                                                           c     7   A
      IN THE COURT OF APPEALS OF THE STATE OF WAS                                 x2013                      Sr 33


                                        DIVISION II                               Y
                                                                                                 TM
THE LANDS COUNCIL,                                               No. 43158 1 II
                                                                           - -


                 Appellant Cross -
                           /     Respondent,

        FPM




WASHINGTON            STATE       PARKS                      PUBLISHED OPINION
RECREATION COMMISSION,

                 Respondent/ ross-
                           C     Appellant,
1.
 I


MOUNT SPOKANE 2000,

                 Intervenor.


        MORGEN, J. —The Lands Council, a private organization, appeals the superior court's

grant of summary    judgment' in favor of the Washington State Parks and Recreation Commission

Commission)on the Lands Council's claim that the Commission improperly classified 279

acres of Mount Spokane State Park without preparing an Environmental Impact Statement (EIS).

The Commission cross appeals the superior court's conclusion that the Lands Council had

standing. We hold that the Lands Council had standing and that the Commission violated the

State Environmental Policy Act ( EPA)by taking this action without preparing an EIS.
                               S

Accordingly, we affirm in part and reverse in part.




The trial court action that is appealed is denominated an order of dismissal, but its terms make
clear that it is an order of summary judgment.
2
    Chapter   43. 1C RCW.
                2
No. 43158-
    11-  1



                                            FACTS


A.     THE NATURE AND HISTORY OF THE PROPOSAL


       The Commission is responsible for managing state park land and using that land to

provide recreation to Washington residents. Mount Spokane State Park encompasses about.

14, 00 acres and supports a variety of year round recreational activities. Mount Spokane 2000
  0                                         -

MS 2000)is a nonprofit ski resort, which has leased 2, acres of land from the state since
                                                     300

1951. MS 2000 has developed 1, acres of its leased land as an alpine ski facility, leaving 850
                             450

undeveloped acres. The undeveloped acres are known as the potential alpine ski expansion area

PASEA).

       In 2008, MS 2000 submitted a conceptual plan to develop most of the 850 acres in the

PASEA, but later abandoned that plan. In August 2010, the Commission prepared a facilities

master plan, but because MS 2000 was no longer pursing its 2008 plan,the master plan did not

classify the PASEA. In December 2010, MS 2000 submitted a new conceptual plan for the

PASEA. Under this plan, ski runs would be developed over 279 acres, with the remaining 571

acres in the PASEA left in a natural condition and used for lower impact activities such as

snowshoeing. The Commission agreed to address both the PASEA classification for the 850

acres and MS 2000's development concept for the 279 acres at its May 2011 meeting.

       In preparation for the May meeting, commission staff prepared a PASEA management

classification plan, which considered a number of scenarios, including authorizing no

development, authorizing different levels.of low impact activities, and authorizing the proposed



j The Commission uses six land classifications, which either authorize high, medium, or low
intensity recreational activities or limit land to preservation. The six classifications include
recreation, resource recreation, natural, heritage, natural forest, and natural area preserves.
                                                2
No. 43158 1 II
          - -



ski run expansion in a portion of the PASEA. The commission staff also provided MS 2000 with

an environmental checklist under SEPA, which incorporated several environmental reports and

analyses from the 2010 master planning process. After the commission staff reviewed the

completed environmental checklist, it determined that a mitigated determination of

                MDNS)was appropriate under SEPA for both MS 2000's concept and the
nonsignificance (

management classifications proposed for commission adoption. The MDNS for the conceptual

plan included the condition that MS 2000 prepare an EIS and a Supplemental EIS when it

submitted an actual detailed development proposal. The MDNS also included numerous other,

requirements and restrictions on any actual development.
        The Commission held public meetings on the proposal on May 18 and 19, 2011. After

taking public comment,the Commission classified the 279 acre proposed alpine ski area as
                                                        -

recreation, except that the treed islands between the ski runs were classified Resource

Recreat ion.5 Clerk's Papers (CP)at 367 69.
                                        -

        The Commission also stated that the classification option it approved " ould allow for
                                                                              w

the development of the MS 2000 proposal to develop one lift and seven ski runs on the 279 acre
                                                                                          -

developed   ski   area ...."   CP at 367. The Commission's action " redicated"this development
                                                                  p

on a number of other steps, among which were "[
                                             s] project level environmental review
                                                uccessful

and permitting"and approval by the director of parks and recreation " f the final development
                                                                    o

plan for expansion of developed alpine skiing into the PASEA."CP at 367. The Commission's

action also specified that the " S 2000 proposal is conceptual in nature and that final
                               M

4
    WAC 197 11 350.
            - -


5 The map at Clerk's Papers 371 entitled PASEA Land Classifications, shows the configuration
of these classifications.
                                                   3
No. 43158 1 II
          - -



development plans will designate the location of the treed ski islands and developed ski runs."

CPat367.


       The report by the commission staff on the proposal adopted by the Commission and other

options noted that the PASEA "s known to support sensitive plant associations and habitats
                             i

suitable for Canada Lynx, Grey Wolf,and Wolverine listed as threatened, endangered, and

candidate species respectively by the US Fish and Wildlife Service."CP at 101. The staff report

stated that:


        h]   abitat provided in the PASEA retains its. integrity given limited past
        disturbance by humans and its connectivity to other functional habitats throughout
        the park, Spokane County, and the greater Washington Idaho landscape.
                                                               -

CP at 101. As climatic conditions change, the report noted, T] e PASEA ( specially the
                                                            "[ h       e

highest areas on the mountain) may serve as a critical refuge for migrating and resident wildlife

species."CP at 101. Finally,the report stated:

        From a biological perspective, the PASEA's significance is not inherent in its
        individual significant natural features, e. .,
                                                  g wetlands, old growth trees, or non-
        forested meadows, but in the assemblage of all of them, their interdependence,
        their undisturbed extent, and the diversity of habitats they create together.
        Protecting the most significant individual features and removing those of lesser
        significance may undermine their biological integrity by reducing connectivity
        and biologically fragmenting one natural system from another. Additional human
        presence would also result in impacts to resident wildlife species sensitive to large
        numbers of people and intense activity.

CP at 101.


        In its comment letter,the Washington Department of Fish and Wildlife stated that the
proposed expansion " ill effectively eliminate nearly 300 acres of old -growth forest habitat and
                   w

reduce the ecological value and function of the remaining habitat."CP at 126. The Department

took the position that completing the EIS after issuing the MDNS would not effectively mitigate

                                                  0
No.43158 1 II
         - -



all probable, significant adverse environmental impacts of the proposal. The Department of

Natural Resources took the position that the proposal would adversely impact wildlife habitat.

B.       PROCEDURAL BACKGROUND


         The Lands Council petitioned for review in superior court, challenging the Commission's

management classification of the PASEA without an EIS. The Lands Council requested relief

through the Administrative Procedure Act,SEPA, the uniform Declaratory Judgments Act,a
statutory writ of certiorari, and a constitutional writ of certiorari.
         The Commission and MS 2000 moved for partial summary judgment dismissing the

Lands Council's claims under the Administrative Procedure Act, SEPA,the Uniform

Declaratory Judgments Act and the certiorari statute and ruling that the Lands Council lacked

standing under SEPA. The Lands Council filed a cross motion requesting issuance of a

constitutional writ of certiorari, which the Commission and MS 2000 opposed.

         The superior court held that the Lands Council had standing to bring the action and that

the Commission had properly followed SEPA in adopting its classifications in May 2011. On

this basis,the court granted summary judgment to the Commission dismissing with prejudice all

claims by the Lands Council under the Administrative Procedure Act,the uniform Declaratory

Judgments Act,the statutory writ of certiorari, and SEPA. The court also denied the Lands




6
    Lands Council did not challenge the Commission's approval of MS 2000's basic concept.
7
    Chapter 34. 5 RCW.
              0
8
    Chapter 7.4 RCW.
             2
9
    Chapter 7.6 RCW.
             1
                                                    5
No. 43158 1 II
          - -



Council's petition for a constitutional writ of certiorari, finding no evidence of illegality or

arbitrary and capricious conduct in conjunction with the Commission's challenged actions.

       The Lands Council appealed, and,the Commission cross appealed on the issue of

standing. MS 2000 intervened in support of the Commission.

                                             ANALYSIS


A.     INTRODUCTION


       This appeal turns on two central issues: whether the Lands Council had standing to bring

its action under SEPA and whether the Commission violated SEPA when it reclassified areas for


expansion of alpine skiing in May 2011 without preparing an EIS. The resolution of these

issues, in turn, depends on the nature of the May 2011 action: was it merely the adoption of a

classification that would allow consideration of possible development proposals in the future, as

the Commission urges; or was it the final action of the Commission approving some level of

alpine ski development in the 279 acre expansion area, as the Lands Council argues?A review
                                  -
of the record shows that the Lands Council's characterization is correct.


        We begin by examining the nature of the Commission's action and then turn to the

standing and EIS issues.

B.      STANDARD OF REVIEW


        The Lands Council challenges the classification decision and the MDNS issued for it.

The heart of the challenge is the claim that an EIS should have been prepared for the

classification decision, and not postponed to a later time. Challenges to an_ are reviewed
                                                                            MDNS

          clearly erroneous"standard. Norway Hill Pres. &
under the "                                                      Prot. Ass'n v. King County, 87

Wn. d 267, 271, 552 P. d 674 (1976)quoting Ancheta v. Daly, 77 Wn. d 255, 259, 461 P. d
  2                  2              (                            2                  2


                                                   Cel
No. 43158 1 II
          - -



531 (1969)).
          Under this standard, the court will overturn the agency's determination if,after

reviewing all the evidence, it is left with the definite and firm conviction that the agency

committed a mistake. Norway Hill,87 Wn. d at 274.
                                      2

       The superior court decision under review is an.rder of summary judgment dismissing
                                                     o

the Lands Council's claims. When reviewing a summary judgment order, we engage in the same

inquiry as the trial court. Reynolds v. Hicks, 134 Wn. d 491, 495, 951 P. d 761 (1998).
                                                     2                  2

Summary judgment is appropriate when there is no genuine issue of material fact and the moving

party is entitled to judgment as a matter of law. CR 56( ). parties do not argue that there
                                                       c The

are genuine issues of material fact. Therefore, we ask whether the Commission was entitled to

judgment as a matter of law,reviewing the MDNS as a whole under the erroneous

standard.


C.      THE NATURE OF THE CHALLENGED ACTION


        The heart of the Commission's action, as noted above, was to classify the 279 acre area
                                                                                      -

proposed for alpine ski expansion as Recreation, except that the treed islands between the ski

runs were classified Resource Recreation. According to WAC 352 16- 1), classified as
                                                       -       - 020( areas

Recreation " re suited and/or developed for high-
           a                                    intensity outdoor recreational use, conference,

cultural and or educational centers, or other uses serving large numbers of people."Resource
             /

Recreation areas, on the other hand, are suited and or developed for natural and or cultural
                                     "              /                            /

resource based medium-
         -           intensity and low-
                                      intensity outdoor recreational use."
                                                                         WAC 352 16-
                                                                                 -

020( ).
   2

        The effect of a classification is spelled out in WAC 352 16- 1), states:
                                                                 - 030( which

        t] director shall develop management guidelines for each land classification
           he
        listed in WAC 352 16 020. The guidelines shall provide specific direction for
                          - -
                                                  7
No. 43158 1 II
          - -



       each classification, outlining the philosophy of each classification, its appropriate
       physical features, location, allowed and prohibited activities, and allowed and
       prohibited developments.

Under this provision, adoption of a classification also fixes which uses are allowed and which are

prohibited within its bounds.

       The record does not contain the management guidelines which the director was required

to adopt under WAC 352 16 030. However, the Commission's own action in adopting the
                       - -

classification made clear that the proposed alpine ski area expansion is an allowed use under the

terms of that action. Immediately following the listing of the classifications, the Commission's

adoption document stated, This option would allow for the development of the MS 2000
                          "

proposal   to   develop   one   lift and   seven     ski   runs on   the 279 acre
                                                                             -      developed   ski   area ...."   CP at


367. Thus, whether the management guidelines required under WAC 352 16 030 were in fact in
                                                                    - -

place, the Commission's own document expressly allowed the proposed ski expansion in the

279 acre area subject to the classification.
    -

       The Commission's approval document also makes clear that adoption of the classification

did not simply make ski areas in general allowed uses, much as a comprehensive plan or zoning

ordinance might. Instead,.
                        the Commission's approval document stated unambiguously that

approval of the classification " ould allow for the development ofthe MS 2000 proposal to
                               w

develop    one   lift and seven   ski   runs ...."         CP at 367 (emphasis added). Similarly,the

Commission's map at CP 371 showing the adopted classifications plainly shows the layout of a

specific ski area. The approval, however, does expressly state that the " S 2000 proposal is
                                                                        M

conceptual in nature and that final development plans will designate the location of the treed ski

islands and      developed   ski runs."CP at 367. This               wording makes    clear that the "
                                                                                                     conceptual"
No. 43158 1 II
          - -



element of the action does not extend to whether the Commission approved an alpine ski area of

this size and nature. CP at 367. Instead, it simply recognizes that the final location of the runs

and islands may vary from that shown on the map.

       The Commission points out that its approval document predicates the proposed

development on "[
               d] approval of the final development plan for expansion of developed
                  irector

alpine skiing into the PASEA."CP at 367. The Commission argues that this shows that

approval of the expansion will only come at this subsequent stage and that any approval would

be given with the benefit of an EIS that examines the specific changes proposed to the

environment. At oral argument, the Commission stated that the director still could deny the

proposal completely, and the Lands Council stated that the,director could only approve or deny

the single proposal, but.ould not choose any of the other options that were before the
                        c

Commission.


        As shown above, the Commission's action approved the proposal by MS 2000 to expand

its alpine ski resort into the PASEA, subject to a number of reservations. Among those are the

limitations that the final location of the runs and islands may vary and that the director may

approve or deny the final development plans. The only other reference to " inal development
                                                                         f

plans"in the Commission's approval is in the statement that the proposal is conceptual "and that

final development plans will designate the location of the treed ski islands and developed ski
runs."CP at 367.


        Reading these provisions together strongly suggests that the purpose of the director's

review of the final development plan is not to revisit the Commission's decision to approve the

expansion. Rather, the director would review the precise location and configuration of the runs,

                                                  0
No.43158 1 II
         - -



a review analogous to construction level review of grading plans and similar matters for an
                                    -

already approved development. In land use law generally, the possibility that a proposal could

fail if construction level standards are not met subtracts nothing from the nature of a prior use
                      -

approval for the proposal. Here, similarly,the Commission's May 2011 classification decision,

read in its context, approved the expansion of the alpine ski resort into the PASEA, subject to the

director's review of the precise location of runs, islands, and similar detailed components. The

2011 classification was the agency decision approving the use, even though the proposal could

still conceivably founder if the director could not approve the precise configuration of the runs.

       Having determined the nature of the Commission's action to be a use approval, we now

examine the standing issue and the merits.

D.      STANDING


       The Commission argues that the Lands Council lacks standing under SEPA, because the

classification decision only authorizes the possibility of general land uses for the potential

expansion area. Thus,the Commission argues, any injury to the Lands Council is only

threatened and not the immediate, concrete, and specific injury necessary for standing.

        SEPA grants an aggrieved person the right to judicial review of an agency's compliance

with its terms. Harris v. Pierce County, 84 Wn. App. 222,232, 928 P. d 1111 (1996);
                                                                   2              RCW

075(
43. 1C. A party wishing to challenge actions under SEPA must meet a two part
   1).
   2             "                                                      -

standing test: (1) alleged endangered interest must fall within the zone of interests SEPA
                 the

protects, and (2) party must allege an injury in fact."
                the                                   Kucera v. State, Dep't of Transp.,140

Wn. d 200, 212, 995 P. d 63 (2000).
  2                  2




                                                  10
No. 43158 1 II
          - -



       Damage to elements of the environment aims at the core of those interests protected by

SEPA. See Kucera, 140 Wn. d at 212 13 (
                        2          - quoting Snohomish County Prop. Rights Alliance v.

Snohomish County, 76 Wn. App. 44, 52 53,882 P. d 807 (1994));
                                     -       2             RCW 43. 1C.WAC 197-
                                                               010;
                                                                 2

11 030. Here, the Lands Council alleges that the ski area expansion will jeopardize wildlife and
   -

its habitat. These interests are plainly within the zone of those protected by SEPA, thus meeting

the first prong of the standing test.

        The standing dispute in this appeal revolves around the second requirement, that of injury

in fact. The elements of this requirement have been phrased in differing ways. Our Supreme

Court in Kucera held, The injury in fact element is satisfied when a plaintiff alleges the
                      "

challenged   action   will         specific
                             cause `          and   perceptible   harm. "'   Kucera, 140 Wn. d at 213
                                                                                           2

quoting Leavitt, 74 Wn. App. at 679).A sufficient injury in fact is properly pleaded when a

property owner alleges "immediate, concrete, and specific"damage to property, even though the

allegations may be "speculative and undocumented."Kucera, 140 Wn. d at 213 (quoting
                                                                2

Leavitt, 74 Wn. App. at 679).Where the plaintiff alleges a threatened injury rather than
                             "                   `

existing injury,he or she must also show that the injury will be immediate, concrete, and

specific. "' Harris, 84 Wn.App. at 231 (quoting Leavitt, 74 Wn. App. at 679).

        The Commission does not dispute that expansion of the ski area would cause injury in

fact to members of the Lands Council by.limiting or preventing their present use of the area. It

argues, rather, that the classification decision merely authorized the possibility of general land

uses for a potential expansion and that the director will make the actual decision on expansion at
a later time.




                                                         11
No. 43158 1 II
          - -



       Our discussion above shows that this characterization is incorrect. The decision to


approve expansion of the ski area was made by the Commission in May 2011, subject to the

director's subsequent review of the precise location of the runs and islands. The Commission's

action effectively approved the use.

       Land use approvals often proceed in phases. The principal regulatory approval of a

subdivision, preliminary subdivision approval, is followed by final subdivision approval to

ensure that the conditions of the preliminary approval are followed. See RCW 58. 7.The
                                                                             170.
                                                                               1

conditional use approval of a shopping center may be followed by grading permits, critical area

permits, and construction permits. None of these implementing permits, though, disguises the

step at which the decision actually allowing the use was taken. Under Kucera, that is the step at

which standing to challenge the use arises, as long as the plaintiff has shown the requisite injury

to itself or its members. See Kucera, 140 Wn. d at 213. As shown above, that step occurred
                                            2

herewith the May 2011 classification decision.

       This conclusion is also consistent with other appellate decisions. Harris held that owners

of property along a proposed county trail had not shown injury in fact sufficient for standing.

Harris, 84 Wn. App. at 231. The court observed that the trail would be built only if the county

condemned it and that whether the plaintiff's property would even be subject to eminent domain

appeared to depend on future decisions. Kucera, 140 Wn. d at 231 32. Here, in contrast, the
                                                      2          -

decision to allow this ski area to expand into this area has been made. The Commission's

decision has none of the uncertainties present in Harris.

        The decision in Magnolia Neighborhood Planning Council v. City ofSeattle, 155 Wn.

App. 305, 230 P. d 190 (2010), more closely on point. In 2008 Seattle adopted the Fort
               3             is

                                                 12
No.43158 1 II
         - -



Lawton Redevelopment Plan (FLRP),
                                which was required as part of the conveyance of former

federal property to the City. Magnolia, 155 Wn. App. at 310 11. The FLRP included the
                                                            -

construction of between 108 and 125 market rate housing units, along with other housing for
                                            -

homeless persons. Magnolia, 155 Wn. App. at 310. The City argued that the plaintiff, an

organization of nearby property owners, lacked standing because the FLRP is subject to federal

approval and the City's application could be rejected. Magnolia, 155 Wn. App. at 312. The

court rejected this argument, holding that the plaintiff had standing since " t is a party
                                                                            i

representing interests of those owning property adjacent to a City-
                                                                  proposed project and who

allege that the project will injure their property without SEPA review."Magnolia, 155 Wn. App.

at 312 13. The Lands Council's claims are no more speculative than these.
       -

       Finally, our Supreme Court in Five Corners Family Farmers v. State, 173 Wn. d 296,
                                                                                 2

303, 268 P. d 892 (2011),
          3             held that standing requirements are relaxed where the injury

complained of is procedural in nature. Specifically, to show a procedural injury:

       a party must (1)identify a constitutional or statutory procedural right that the
       government has allegedly violated, 2)
                                          ( demonstrate a reasonable probability that
       the deprivation of the procedural right will threaten a concrete interest of the
       party's, (3)show that the party's interest is one protected by the statute or
               and
        constitution.


Five Corners Family Farmers, 173 Wn. d at 303. Whatever the result on the merits,the Lands
                                   2

Council's claims showed a " easonable probability"that the alleged improper timing of the EIS
                          r

will threaten"a concrete interest of its members. Five Corners Family Farmers, 173 Wn. d at
                                                                                     2

303.


        SEPA authorizes judicial review of an agency's compliance with its terms. See Harris,

84 Wn. App. at 232; RCW 43. 1 C.75. Whether judged under the basic test for standing or
                          2    0

                                                  13
No.43158 1 II
         - -



under the more relaxed standards for procedural injury, the Lands Council has demonstrated

injury in fact and that it has standing to bring this challenge under SEPA. Because the Lands

Council has standing under SEPA, it is not necessary to address the other statutes under which it

alternatively asserts the same claims. We turn,therefore, to the merits of the challenge under

SEPA.


E.      SEPA AND THE TIMING OF EIS PREPARATION


        The Lands Council argues that the Commission violated SEPA by not preparing an EIS

before classifying the ski expansion area in May 2011. The Lands Council is correct, because

approval of the classification was effectively the Commission's decision to approve expansion of
the ski area.


        The commission staff prepared separate environmental checklists and MDNSs under

SEPA for the land classification and the conceptual plan. The MDNS for the conceptual plan

included the condition that MS 2000 would be required to prepare an EIS prior to any ski area

expansion. The MDNS for the classification decision did not contain such a condition. In its

report to the Commission on both the land classification and conceptual plan decisions, the

commission staff determined that the proposed ski area expansion was likely to have a

significant adverse impact on the environment.

        An EIS is required for actions that are not exempt from SEPA and that have a "probable

significant, adverse environmental impact."RCW 43. 1C.1. As noted, the Commission's
                                               032

MDNS on the conceptual plan contains a condition requiring an EIS for the ski area expansion,

representing a determination that the proposed ski area expansion will have a probable




                                                 14
No.43158 1 II
         - -



significant adverse environmental impact. The question is whether SEPA required the EIS to be

prepared before the May 2011 classification decision.

         The timing of environmental review has long vexed the application of SEPA to the

iterative progression of land use approvals. On one hand, review too near the inception of the

process can become a discarded hypothetical exercise as features of the proposal change and

become more specific. On the other hand, our Supreme Court observed that " he risk of
                                                                         t

postponing environmental review is `a dangerous incrementalism where the obligation to decide
is   postponed successively   while   project momentum builds. "' King County v. Boundary Review

Bd., Wn. d 648, 664, 860 P. d 1024 (1993)quoting William H. Rodgers, The Washington
   122 2                  2               (

Environmental Policy Act,. WASH. L.REV. 33, 54 (1984)). court recognized that this
                         60                          The

may begin a process of government action which can `snowball' and acquire virtually

unstoppable administrative inertia."
                                   King County, 122 Wn. d at 664. To avoid this,
                                                      2

decisionmakers need to be apprised of the environmental consequences before the project picks

up momentum, not after."King County, 122 Wn. d at 664.
                                           2

          The SEPA rules and the case law chart the proper navigation between these extremes.

First, WAC 197 11- 2)
               - 055( states:

          The lead agency shall prepare its threshold determination and environmental impact
          statement (EIS), required, at the earliest possible point in the planning and decision -
                          if
          making process, when the principal features of a proposal and its environmental impacts
          can be reasonably identified.

To help identify this " arliest possible point,"
                      e                        WAC 197-11-
                                                         a)
                                                         055(
                                                            2)(
                                                              specifies that:

          a]proposal exists when an agency is presented with an application or has a goal
          and is actively preparing to make a decision on one or more alternative means of
          accomplishing that goal and the environmental effects can be meaningfully
          evaluated.



                                                    15
No. 43158 1 II
          - -



In addition, the rules make clear that

       t] fact that proposals may require future agency approvals or environmental
         he
       review shall not preclude current consideration, as long as proposed future
       activities are specific enough to allow some evaluation of their probable
       environmental impacts.

WAC 197- 055(
       11-
         a)(i).
            2)(

       The timing of EIS preparation is more specifically treated in WAC 197 11 406,which
                                                                             - -

states that an EIS


       shall be prepared early enough so it can serve practically as an important
       contribution to the decision making process and will not be used to rationalize or
       justify decisions already made. EISs may be "phased" in appropriate situations
        WAC 197 11- 5)).
                - 060(

        Subject to these standards, WAC 197-11-
                                              b)
                                              060( )( agencies to phase
                                                 5 allows

environmental review " o•
                     t focus on issues that are ready for decision and exclude from

consideration issues already decided or not yet ready."Among the examples of appropriate

phased review is the sequence "from an environmental document on a specific proposal at an

early stage (such as need and site selection)to a subsequent environmental document at a later

stage (such as sensitive design impacts)."
                                         WAC 197-11-
                                                   c)(
                                                   060(
                                                      ii).
                                                      5)( review is
                                                        Phased

inappropriate when, among other situations, it would avoid discussion of cumulative impacts.
WAC 197-11-
          d)( When an agency knows it is using phased review, it must say so in
          060(
             ii).
             5)(

its environmental document. WAC 197-11-
                                      e). for the classification decision
                                      060(
                                         5)( MDNS
                                           The

stated that it is using phased review.

        As concluded above, the May 2011 classification decision approved a ski area expansion

consisting of one lift and seven ski runs in a specific 279 acre area, subject to the director's
                                                            -

subsequent approval   of the   precise   location of runs, islands, and similar detailed components. As
No. 43158 1 II
          - -



also shown above, the Commission itself deemed this expansion to require an EIS. At this point,

in May 2011, the principal features of expanding the ski area and its environmental impacts

could be reasonably identified. At this point,the agency was actively preparing to make a

decision on one or more alternative means of accomplishing the expansion. At this point, an EIS

would have made an important contribution to the decision whether the ski area should be

expanded. Thus,under WAC 197 11- 2) WAC 197 11 406 an EIS should have been
                             - 055( and     - -
prepared for the decision to classify the 279 acres in May 2011.

       The Commission argues strongly, though, that the most rational and effective time for an

EIS is after the director's final decision, since only then will the actual location, size, and

configuration of the ski runs be known; only then will the precise impacts of the proposal be

known. Our Supreme Court rejected a similar argument in King County, 122 Wn. d at 662.
                                                                           2

That appeal examined whether a determination of nonsignificance ( NS)issued by Black
                                                                D
Diamond for two annexations was flawed because it did not consider the impacts of future

development in the annexed area. Those defending the annexation argued that the DNS was

proper, because consideration of the effects of future development would be both premature and

speculative. King County, 122 Wn. d at 662.
                                2

        The Supreme Court disagreed. Although the environmental checklist made clear that the

properties were " estined for development,"
                d                         King County, 122 Wn. d at 665, no specific
                                                             2

development proposals had been submitted and no immediate land use changes would follow

annexation. Even so, the court held that Black Diamond erred by not considering the future

development that is likely after the annexation. King County, 122 Wn. d at 662 63. The court
                                                                    2          -
based this conclusion on the rule that " n EIS is required if,based on the totality of the
                                       a


                                                   17
No. 43158 1 II
          - -



circumstances, future development is probable following the action and if that development will

have a significant adverse effect upon the environment."King County, 122 Wn. d at 663.
                                                                           2

Because the type of development discussed in the environmental checklist would have a

probable significant adverse environmental impact, the court held that an EIS was needed for the

annexation. King County, 122 Wn. d at 665 67.
                               2          -

       Here, the effects of the 2011 classification decision were much less speculative than those

of Black Diamond's annexation. The Commission knew the proposed number of lifts and runs.

It knew the proposed configuration and location of those runs. The only uncertainty was whether

their precise location would be adjusted by the Director at the final detailed review stage. The
nature of the proposed use, however, expansion of the ski area into these 279 acres, was known

in May 2011. The effects of that expansion, thus, could be determined at that time with every bit

as much specificity as could the effects of Black Diamond's annexation. Furthermore, as shown
by its MDNS,the Commission knew that an EIS was needed for the proposed expansion at some

point. Just as SEPA required an EIS for the Boundary Review Board's annexation decision in
King County, SEPA required the preparation of an EIS for the Commission's management
classification decision here.


        The decision in Hayden v. City ofPort Townsend, 93 Wn. d 870, 879, 613 P. d 1164
                                                             2                  2

1980),
     overruled on other grounds by Save a Neighborhood Environment (SANE)v. City of
Seattle, 101 Wn. d 280, 676 P. d 1006 (1984)), not blunt the effect of King County. In
               2             2              does

Hayden, the City's SEPA administrator made a negative threshold determination, finding no

significant environmental impacts for a proposed property rezone. Hayden, 93 Wn. d.at 873.
                                                                               2
The court upheld the City, stating that " onproject rezoning has been held not to require an EIS
                                        n

                                                 18
No. 43158 1 II
          - -



as long as the council retains the authority to require such an evaluation at the project permit

stage." Hayden, 93 Wn. d.at 879. Significantly, in taking this position the court relied on the
                     2

fact that the rezone " arried no specific building project with it."
                     c                                             Hayden, 93 Wn. d.at 879.
                                                                                2

Here, in contrast, the classification decision effectively approved a specific proposal. Thus, even

if this holding in Hayden retains any force after King County, it has no application to the facts of

this appeal.

       The Commission determined that an EIS was required for expansion of the ski area. The

Commission approved that expansion in May 2011, subject only to the director's subsequent

review of the precise location of the runs. The Commission failed, however, to prepare an EIS

when it approved the use. Instead, it postponed its preparation until the later review of the

precise location of the runs. This approach invites the sort of snowball effect and decision by
administrative inertia condemned by King County, 122 Wn. d at 664. To avoid this, our
                                                       2

Supreme Court mandated that decision makers " e apprised of the environmental consequences
                                            b

before the project picks up momentum, not after."King County, 122 Wn. d at 664. Both the
                                                                    2

holding and the policies of King County show that this point arrived, at the latest, when the
decision to classify the land was made. Under the WAC and the case law,the Commission erred

in neglecting to prepare the EIS for that decision. If the director's subsequent review were to

change any of the environmental impacts of the proposal, supplemental environmental review

could be carried out at that subsequent stage. See WAC 197-11-
                                                             a)(
                                                             055(
                                                                i).
                                                                2)(




                                                  X
No. 43158 1 II
          - -



F.     CONCLUSION


       Over 40 years ago, with the adoption of SEPA, we first read in Washington law that each

generation is trustee of the environment for succeeding generations. We read also that it is the
continuing responsibility"of the state and its agencies to act so we may carry out that trust.

RCW 43. 1C. SEPA demands that this trust be more than merely a stirring maxim or
    020(
       2).
       2

artful slogan. Instead, it is the quickening principle in the application of the statute. Consistently

with the statute's purposes, the Commission's failure to prepare an EIS for the 2011

classification decision violated the terms of SEPA and its rules and was contrary to governing

case law.


        We affirm the trial court's ruling that the Lands Council had standing under SEPA to

bring this action. We hold that SEPA required the Commission to prepare an EIS for its May
2011 classification decision and, accordingly, we reverse the trial court's summary judgment

order dismissing the Land Council's claims under SEPA. We make no decision on the

alternative claims under the Administrative Procedure Act,uniform Declaratory Judgments Act,

statutory certiorari, and constitutional certiorari.



                                                       BJ0 1 /
ITT„




to
     RCW 43. 1C.
         020.
           2

                                                   20